DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) and species A (claim 3) in the reply filed on July 12, 2022 is acknowledged.
Claims 5-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.
Claim Objections
Claim 4 is objected to because of the following informalities: the term “inert” in Line 4 appears to be a typographical error of the word “insert.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cutting edges are provided on the expanding diameter section and the decreasing diameter section” in Lines 7-8.  First, it is unclear whether the cutting edges are in addition to the previously set forth cutting edge in Line 2 or if the cutting edges include the previously recited cutting edge.  Second, it is unclear whether there are multiple cutting edges per each section or if the limitation sets forth a respective relationship of a respective relationship between a cutting edge and a given section.  Appropriate correction required.
Claim 3 recites the limitation "the upper groove" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 recites to “at least one upper groove” such that the proper recitation in claim 3 should be “the at least one upper groove” unless the intention here is to set forth a single groove only.  Appropriate correction required.
Claim 3 recites the limitation "the lower groove" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 4 recites the limitation "the sub cutting edges of the upper insert and the lower insert" in Lines 4-5.  It is unclear whether there are multiple sub cutting edges per each insert or if this means to set forth a respective relationship of the sub cutting edge of each insert.  Appropriate correction required.
Claim 5 recites the limitation "the side opposite the sub cutting edge" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipates by Shinjo (JP 11-320232 A).
(Claim 1) Shinjo discloses a milling tool (Figs. 1-6) including a shank part (1) and a head (2), which is provided on a distal end of the shank part and which has a cutting edge (Translation ¶¶ 0006, 0009, 0011).  The head has an expanding diameter section, the diameter of which gradually increases along a direction from a proximal end contiguous with the shank part toward a distal end, and a decreasing diameter section, the diameter of which gradually decreases along a direction from a maximum diameter section toward the distal end (Figs. 1-6).  The cutting edges are provided on the expanding diameter section and the decreasing diameter section (Figs. 1-6).
(Claim 2) At least one upper groove is formed in the expanding diameter section, at least one lower groove is formed in the decreasing diameter section, and a seat for attachment of an insert forming the cutting edge is formed in each of the at least one upper groove and the at least one lower groove (11, 4; Figs. 1-6).
(Claim 3) An upper seat (11) is formed in the upper groove, a lower seat (4) is formed in the lower groove, an upper insert (6, 10 on left side of Figs. 3, 4) is attached to the upper seat, and a lower insert (6, 10 on right side of Figs. 1-4) is attached to the lower seat (11, 4; Figs. 1-6).
(Claim 4) The upper insert and the lower insert each have a main cutting edge which linearly extends from one end thereof and a convexly bent sub cutting edge which is connected to the main cutting edge and which is arranged on the other end of the upper inert or the lower insert, and the sub cutting edges of the upper insert and the lower insert are arranged so as to be adjacent to a joint of the expanding diameter section and the decreasing diameter section (Figs. 1-6).  The edge is straight into a convex corner of the insert.
(Claim 5) A bottom cutting edge (axially forward-most corner of insert 10 in Fig. 1) and an inner cutting edge (edge to the left of said axially forward-most edge in Fig. 1) are formed on an edge of the lower insert on the side opposite the sub cutting edge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shinjo (JP 11-320232 A) in view of Wright (EP 0849021 A).
(Claim 2) In the event that one would argue whether chip grooves are present in the Shinjo cutter adjacent the seats, this alternative rejection makes it clear that such a feature is obvious.  A seat for attachment of an insert forming the cutting edge is formed in each of the at least one upper groove and the at least one lower groove (11, 4; Figs. 1-6).
Wright discloses at least one groove being formed adjacent each cutting insert (Figs. 3-7).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutter disclosed in Shinjo with grooves as suggested in Wright in order to provide chip evacuation spaces.
(Claim 3) An upper seat (11) is formed in the upper groove, a lower seat (4) is formed in the lower groove, an upper insert (6, 10 on left side of Figs. 3, 4) is attached to the upper seat, and a lower insert (6, 10 on right side of Figs. 1-4) is attached to the lower seat (11, 4; Figs. 1-6).
(Claim 4) The upper insert and the lower insert each have a main cutting edge which linearly extends from one end thereof and a convexly bent sub cutting edge which is connected to the main cutting edge and which is arranged on the other end of the upper inert or the lower insert, and the sub cutting edges of the upper insert and the lower insert are arranged so as to be adjacent to a joint of the expanding diameter section and the decreasing diameter section (Figs. 1-6).  The edge is straight into a convex corner of the insert.
(Claim 5) A bottom cutting edge (axially forward-most corner of insert 10 in Fig. 1) and an inner cutting edge (edge to the left of said axially forward-most edge in Fig. 1) are formed on an edge of the lower insert on the side opposite the sub cutting edge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See GB 1299577 A; and JP 60020815 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722